                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge William J. Martínez

Civil Action No. 18-cv-3249-WJM-NYW

MARIA CHAVEZ,
CHELSA PARSONS, and
NICOLE GARNER,

      Plaintiffs,

v.

THE BOARD OF COUNTY COMMISSIONERS OF LAKE COUNTY, COLORADO, in its
official capacity;
THE LAKE COUNTY SHERIFF’S OFFICE, a governmental entity;
RODNEY FENSKE, in his official and individual capacity;
FERNANDO MENDOZA, in his official and individual capacity;
MARY ANN HAMMER, in her official and individual capacity,

      Defendants.


                    ORDER DENYING PLAINTIFFS’ MOTION TO STRIKE


      Plaintiffs Maria Chavez, Chelsa Parsons, and Nicole Garner bring this lawsuit

against the Board of County Commissioners of Lake County, Colorado (“Lake County”

or “County”), the Lake County Sheriff’s Office (“Sheriff’s Office”), former Lake County

Sheriff Rodney Fenske (“Sheriff Fenske”), former Lake County Undersheriff Fernando

Mendoza (“Undersheriff Mendoza”), and the Sheriff’s Office’s dispatch supervisor,

Marianne Hammer (“Hammer”). Plaintiffs allege various causes of action arising from

sexual harassment they experienced while working for the Sheriff’s Office.

      Currently before the Court is Plaintiffs’ Motion to Strike Defendants’

Faragher/Ellerth Affirmative Defense Pursuant to Fed. R. Civ. P 12(f). (ECF No. 25.)

Although Plaintiffs frame the motion as if directed at an affirmative defense asserted by
all Defendants, only Sheriff Fenske and the Sheriff’s Office (separately represented)

have asserted a Faragher/Ellerth defense. For the reasons explained below, the motion

is denied.

                                   I. LEGAL STANDARD

       Rule 12(f) permits a court to “strike from a pleading an insufficient defense.” “An

affirmative defense is insufficient if, as a matter of law, the defense cannot succeed

under any circumstance.” FDIC v. Isham, 782 F. Supp. 524, 530 (D. Colo. 1992).

                                     II. BACKGROUND

       The Court has provided a relatively complete description of Plaintiffs’ allegations

in its order filed earlier today denying Lake County’s motion to dismiss. (ECF No. 105.)

For purposes of the motion to strike now at issue, the following suffices.

       Plaintiffs worked as dispatchers at the Sheriff’s Office until their departures in

November 2017 (Chavez and Garner) and October 2018 (Parsons). (¶¶ 3–5.) 1 While

there, they allegedly faced a sexually hostile work environment due to frequent and

prolonged sexual harassment by Undersheriff Mendoza, whose conduct was

“perpetuated” by Sheriff Fenske and others. (¶¶ 12–14, 16–28.) Mendoza also

explicitly discouraged complaints to the County’s human resources department,

asserting that the Sheriff’s Office was primarily responsible for its own human resources

matters. (¶¶ 30–34.) More specifically, Plaintiffs allege:

              Although the County theoretically has a written policy
              informing County employees how to report sexual
              harassment to Human Resources, the policy was not in
              effect at the Sheriff County’s Office.


       1
         All “¶” citations, without more, are to the Amended Complaint (ECF No. 7), which is the
currently operative complaint.


                                               2
              On January 15, 2017, Undersheriff Mendoza sent an email
              to all Sheriff’s Office employees dissuading them from
              contacting the County’s Human Resources Department.

              In that email, he informed staff that “I will not tolerate this any
              more” referring to calling the County’s Human Resources
              Department, and asserting, “WE are primarily responsible for
              our own HR and finance duties.” (emphasis in original)

              In that email, Undersheriff Mendoza also instructed the
              entire Sheriff’s Office staff that “if you have questions,
              comments or concerns about ANYTHING related to HR,
              finance, benefits, etc…you are to follow your chain of
              command which means you will go to your supervisor then
              ME.” (emphasis in original)

(¶¶ 29–32.)

       Plaintiff Garner eventually complained about the harassment to a sheriff’s

deputy, who relayed Garner’s accusations to a Lake County deputy district attorney.

(¶¶ 40–41.) The district attorney’s office opened an investigation into Mendoza’s

conduct. (¶ 42.) That investigation led to criminal charges against Mendoza stemming

out of his treatment of Plaintiffs. (¶¶ 11(f), 12.) The investigation also revealed that

Mendoza had been sexually exploiting his stepdaughter, leading to additional charges.

(¶¶ 11(a)–(e), 15.)

       In December 2018, Undersheriff Mendoza stood trial on the sexual misconduct

charges relating to his stepdaughter (the misconduct charges relating to Plaintiffs were

severed), and the jury convicted him on two counts, including one felony count. (¶¶ 90–

91.) For reasons explained below, the misconduct charges relating to Plaintiffs were

later dismissed by the trial court.

                                       III. ANALYSIS

       Among other causes of action, Plaintiffs assert claims for a sex-based hostile

work environment and retaliation for exercising their right to oppose such an


                                              3
environment, both in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§§ 2000e-2(a) & -3(a). (¶¶ 94–103, 119–32.) The Faragher/Ellerth defense allows an

employer to escape some Title VII liability if it can prove “two necessary elements:

(a) that the employer exercised reasonable care to prevent and correct promptly any

sexually harassing behavior, and (b) that the plaintiff employee unreasonably failed to

take advantage of any preventive or corrective opportunities provided by the employer

or to avoid harm otherwise.” Kramer v. Wasatch Cnty. Sheriff’s Office, 743 F.3d 726,

745 (10th Cir. 2014) (internal quotation marks omitted).

       Tracking these requirements, Sheriff Fenske’s Answer to Plaintiffs’ Amended

Complaint asserts that “Plaintiff’s claims under Title VII are subject to the Faragher-

Ellerth affirmative defense. . . . Among other things, the employer had effective anti-

harassment policies and complaint procedures. Plaintiffs unreasonably failed to take

advantage of these preventative or corrective opportunities.” (ECF No. 23 at 4, ¶ 3.)

The Sheriff’s Office, while not specifically invoking “Faragher/Ellerth,” similarly asserts

that Plaintiffs knew of the Office’s antiharassment policies and unreasonably failed to

take advantage of them. (ECF No. 39 at 17, ¶¶ 2–6.)2

       Plaintiffs assert three potential bases to strike Sheriff Fenske’s affirmative

defense, all of which are convoluted. Adding further convolution, Plaintiffs say that

these same arguments require the Court to prospectively forbid all other Defendants

from asserting the defense. (ECF No. 25 at 7.)

       2
         Individuals normally cannot be liable under Title VII unless the individual him- or herself
is considered the “employer.” Williams v. W.D. Sports, N.M., Inc., 497 F.3d 1079, 1095 n.1
(10th Cir. 2007). “Supervisory employees acting in their official capacities, however, may be
named as defendants in a Title VII action as a means to sue the employer under an agency
theory.” Id. Thus, naming Sheriff Fenske in addition to the Sheriff’s Office appears redundant.
But neither of these Defendants has moved to be dismissed on these grounds.


                                                 4
       The Court will address all of Plaintiffs’ arguments, although in a different order

then Plaintiffs present them, because some of Plaintiffs’ later arguments provide context

for earlier arguments.

A.     Judicial Estoppel

       Plaintiffs invoke the doctrine of judicial estoppel. (Id. at 10–12.) “This rule . . .

generally prevents a party from prevailing in one phase of a case on an argument and

then relying on a contradictory argument to prevail in another phase.” New Hampshire

v. Maine, 532 U.S. 742, 749 (2001) (internal quotation marks omitted). Whether to

apply judicial estoppel turns on a three-factor analysis:

              First, a party’s subsequent position must be clearly
              inconsistent with its former position. Next, a court should
              inquire whether the suspect party succeeded in persuading a
              court to accept that party’s former position, so that judicial
              acceptance of an inconsistent position in a later proceeding
              would create the perception that either the first or the second
              court was misled. Finally, the court should inquire whether
              the party seeking to assert an inconsistent position would
              gain an unfair advantage in the litigation if not estopped.

Eastman v. Union Pac. R.R. Co., 493 F.3d 1151, 1156 (10th Cir. 2007) (internal

quotation marks and citations omitted; alterations incorporated; emphasis in original).

       Plaintiffs’ argument for judicial estoppel relates to Undersheriff Mendoza’s

criminal proceedings. As noted above, Mendoza was charged with crimes arising from

his mistreatment of his stepdaughter and crimes arising from his mistreatment of

Plaintiffs. The latter charges were two counts of second-degree official misconduct (see

ECF No. 25-2 at 10–11) in violation of Colorado Revised Statute § 18-8-405(1)(b). That

statutory provision reads: “A public servant commits second degree official misconduct

if he knowingly, arbitrarily, and capriciously * * * [v]iolates any statute or lawfully adopted

rule or regulation relating to his office.” The prosecution’s theory was that the Sheriff’s

                                               5
Office’s policy handbook, which forbids sexual harassment, was the lawfully adopted

rule or regulation relating to Mendoza’s office. (See ECF No. 25-3 ¶¶ 3–4.)

       Mendoza moved to have the official misconduct charges dismissed, arguing that

the Sheriff’s Office’s policy handbook could not qualify as a lawfully adopted rule or

regulation. (Id. ¶ 4.) The Lake County District Court, Judge Karen Ann Romeo

presiding, agreed. (ECF No. 25-1.) She held that a “lawfully adopted rule or regulation”

is one that has been promulgated through the various notice-and-comment procedures

specified in Colorado’s analog to the Administrative Procedures Act. (Id. at 2 (citing

Colo. Rev. Stat. § 24-4-103(2) & (2.5)).) Furthermore, “no evidence was presented to

the grand jury to support the assertion that the LCSO policy handbook was in fact a

lawfully adopted rule or regulation” under those standards. (Id.) Accordingly, Judge

Romeo dismissed the official misconduct charges. (Id. at 3.)

       Plaintiffs argue that Undersheriff Mendoza’s successful argument in state court

should judicially estop others (Sheriff Fenske and the Sheriff’s Office) from asserting a

Faragher/Ellerth defense in this lawsuit, and should prevent the remaining Defendants

from doing the same (assuming they intend to). (ECF No. 25 at 11–12.) The argument

is absurd—to state it is to refute it. The Court is concerned that Plaintiffs’ counsel would

bring such an obviously meritless argument.

       For clarity, however, the Court notes that the argument would fail even if directed

solely at a hypothetical Faragher/Ellerth asserted by Mendoza. Convincing a judge that

the an office policy handbook was not promulgated under formal administrative

procedures is not the same as convincing a judge that a policy never existed. Plaintiffs

cite nothing for the implied proposition that a policy worthy of the Faragher/Ellerth



                                             6
defense must have been promulgated according to formal administrative procedures

(itself an absurd proposition, considering that Title VII covers private employers as well,

who are not at all bound by administrative procedure laws). Thus, Mendoza’s

hypothetical defense would not be “clearly inconsistent with [his] former position,” and

so fails at the first element of the judicial estoppel test. Eastman, 493 F.3d at 1156.

B.     Issue Preclusion

       Plaintiffs recycle their judicial estoppel argument as an issue preclusion/collateral

estoppel argument. (ECF No. 25 at 12–14.) The elements of issue preclusion are:

               (1) the issue previously decided is identical with the one
               presented in the action in question, (2) the prior action has
               been finally adjudicated on the merits, (3) the party against
               whom the doctrine is invoked was a party or in privity with a
               party to the prior adjudication, and (4) the party against
               whom the doctrine is raised had a full and fair opportunity to
               litigate the issue in the prior action.

United States v. Rogers, 960 F.2d 1501, 1508 (10th Cir. 1992). Only the second

element is satisfied here. The argument is therefore frivolous on its face and is

rejected. 3

C.     Insufficiency

       The final argument the Court must address is that the Faragher/Ellerth defense is

“legally unsupportable.” (ECF No. 25 at 9.) Quoting from Lake County’s motion to

dismiss, Plaintiffs assert that

               Sheriff Fenske is an “independent constitutional officer under
               the Colorado constitution” and therefore is “not subject to the
               control of supervision of the Board of County
       3
         In particular, Plaintiffs do not attempt to explain how the fourth element is satisfied,
arguing instead that “the question of whether the Sheriff’s Office lawfully adopted a sexual
harassment policy was fully litigated in criminal court proceedings” (ECF No. 25 at 13)—in other
words, choosing to ignore the requirement that it must be fully litigated by the party against
whom issue preclusion is asserted.


                                                7
               Commissioners” or anyone else. [ECF No. 20, at 6]. The
               County similarly argues that Sheriff Fenske had “exclusive
               control over the hiring and firing of their employees.” [Id. at
               6–7]. Accordingly, the Faragher-Ellerth defense is
               unavailable to the Defendants in this case because Sheriff
               Fenske and Undersheriff Mendoza functioned as the
               Sheriff’s Office’s alter ego.

(Id. (bracketed citations in original).)

       This argument is a non sequitur. The Sheriff’s Office’s separateness from the

County does not mean that the Sheriff’s Office had no policy sufficient for a

Faragher/Ellerth defense. If Plaintiffs’ “alter ego” accusation is meant to imply that

whatever policy existed, it was subsumed by the fact that the persons responsible for

carrying out the policy were also the harassers, Plaintiffs are free to attempt to prove as

much at summary judgment or trial. On the pleadings, however, this is not an

undisputed fact and so not an appropriate basis to strike any Faragher/Ellerth defense.

       Plaintiffs further argue that, “according to the Board of County Commissioners

(and by the other Defendants’ acquiescence) the County’s human resources

department was powerless to mitigate Plaintiffs’ injuries,” meaning that there could not

be a policy sufficient for a Faragher/Ellerth defense. (ECF No. 25 at 9.) This again

refers to the County’s motion to dismiss, and “Defendants’ acquiescence” is Plaintiffs’

attempt to attribute the County’s dismissal arguments to all other Defendants because,

“[a]lthough Plaintiffs opposed the Motion, none of the other Defendants have.” (Id. at 5.)

       Plaintiffs’ acquiescence argument is strained. The Court is aware of no legal

principle—and Plaintiffs cite none—that Defendant A is deemed to have adopted

Defendant B’s arguments when Defendant A fails to “oppose” Defendant B’s motion

directed at the plaintiff. Indeed, one might question whether Defendant A would even

have standing to oppose such a motion. Regardless, the Court rejects Plaintiffs’

                                              8
acquiescence argument.

      As for the argument directed at the County, Plaintiffs’ allegations about the

human resource department’s alleged powerlessness are no more than allegations at

this point—they are not undisputed. And, again, the County has not yet asserted a

Faragher/Ellerth defense. Accordingly, the Court has no reason to inquire whether the

County could have a policy sufficient to sustain the defense.

                                   IV. CONCLUSION

      For the reasons set forth above, Plaintiffs’ Motion to Strike Defendants’

Faragher/Ellerth Affirmative Defense Pursuant to Fed. R. Civ. P 12(f) (ECF No. 25) is

DENIED.


      Dated this 6th day of November, 2019.

                                                BY THE COURT:



                                                ______________________
                                                William J. Martinez
                                                United States District Judge




                                            9
